UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1452



KULWINDER SINGH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-001-872)


Submitted:   March 27, 2006                 Decided:   April 14, 2006


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joseph Peter Drennan, Alexandria, Virginia; James T. Reynolds, PAUL
SHEARMAN ALLEN & ASSOCIATES, Washington, D.C.; Steffanie Jones
Lewis, INTERNATIONAL BUSINESS LAW FIRM, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General,
Jeffrey L. Oldham, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; M. Jocelyn Lopez Wright, Assistant Director, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Kulwinder Singh, a native and citizen of India, petitions

for    review    of   an    order    of   the    Board    of    Immigration    Appeals

affirming the Immigration Judge’s (IJ) denial of his applications

for asylum, withholding of removal, and protection under the

Convention Against Torture.

               To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                 INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).           We have reviewed the evidence of record and

conclude that Singh fails to show that the evidence compels a

contrary result. Having failed to qualify for asylum, Singh cannot

meet the higher standard to qualify for withholding of removal.

Chen    v.     INS,   195    F.3d    198,   205     (4th       Cir.   1999);   INS   v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

               We also uphold the IJ’s finding Singh failed to establish

eligibility for protection under the Convention Against Torture.

See 8 C.F.R. § 1208.16(c)(2) (2005).                     Accordingly, we deny the

petition for review.             We dispense with oral argument because the

facts    and    legal      contentions    are     adequately      presented     in   the

materials       before     the    court   and     argument      would   not    aid   the

decisional process.

                                                                      PETITION DENIED


                                          - 2 -